___________

                                     No. 96-2999
                                     ___________

Guy C. Barnes,                            *
                                          *
              Appellant,                  *
                                          *   Appeal from the United States
     v.                                   *   District Court for the
                                          *   Western District of Arkansas.
Joan Douglas, Sebastian County            *
Circuit Court Recorder,                   *           [UNPUBLISHED]
                                          *
              Appellee.                   *


                                     ___________

                      Submitted:     February 7, 1997

                            Filed:   March 4, 1997
                                     ___________

Before HANSEN, MORRIS SHEPPARD ARNOLD, and MURPHY, Circuit Judges.
                               ___________

PER CURIAM.


     Guy C. Barnes, an Arkansas inmate, appeals from the district
court's1 dismissal of his 42 U.S.C. § 1983 action.               We affirm.


     After pleading guilty to delivery of a controlled substance,
Barnes filed      a   pro   se   petition     for   postconviction    relief   in
Arkansas state court, which was denied.              Barnes filed this section
1983 complaint, alleging he was denied access to the Arkansas
Supreme Court by Joan Douglas, a Sebastian County Circuit Court
reporter, because she failed to comply with an Arkansas Supreme
Court order to provide him with a transcript for appeal purposes.
The Arkansas Supreme Court subsequently denied Barnes's motion for


     The Honorable Jimm Larry Hendren, United States District Judge
for the Western District of Arkansas, adopting the report and
recommendations of the Honorable Beverly R. Stites, United States
Magistrate Judge for the Western District of Arkansas.
belated appeal from the adverse ruling on his postconviction
petition for lack of jurisdiction, because Barnes failed to file a
timely notice of appeal and failed to show good cause for that
failure.   Douglas moved to dismiss Barnes's complaint for failure
to state a claim.     After reviewing the magistrate judge's report
and recommendations and Barnes's objections, the district court
granted the motion.    Barnes timely appealed, and we affirm.


     Reviewing de novo, see Ring v. First Interstate Mortgage,
Inc., 984 F.2d 924, 926 (8th Cir. 1993), we conclude that Barnes
has failed to state a denial-of-access claim, see Sterling v. Wood,
68 F.3d 1124, 1126 (8th Cir. 1995) (inmate must demonstrate he
suffered prejudice to assert successful denial-of-access claim).
Douglas's alleged failure to provide Barnes with a transcript was
of no consequence given the Arkansas Supreme Court's determination
that Barnes's state postconviction petition was untimely and his
petition for belated appeal was unwarranted.    To the extent Barnes
challenges others' conduct for the first time on appeal, we do not
address this allegation.    See United States v. Dixon, 51 F.3d 1376,
1383 (8th Cir. 1995).    Accordingly, we affirm the judgment of the
district court.


     A true copy.


           Attest:


                  CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                  -2-